       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 1 of 21                      FILED
                                                                                  2021 Mar-22 AM 10:45
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

SHERRY LYNN LONG,                      )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )             4:18-cv-01815-LSC
                                       )
ANDREW SAUL,                           )
Commissioner of                        )
Social Security,                       )
                                       )
            Defendant.                 )

                         MEMORANDUM OF OPINION

I.    Introduction

      The plaintiff, Sherry Lynn Long, appeals from the decision of the

Commissioner of the Social Security Administration (“Commissioner”) denying

her applications for Supplemental Security Income (“SSI”), a period of disability,

and Disability Insurance Benefits (“DIB”). Plaintiff timely pursued and exhausted

her administrative remedies and the decision of the Commissioner is ripe for review

pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3).

      Plaintiff was thirty-four years old at the time of her disability onset and forty

years old at the time of the unfavorable opinion issued by the Administrative Law

Judge (“ALJ”). (Tr. at 28, 30.) She has a GED and experience as a certified nursing
        Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 2 of 21




assistant (“CNA”). (Tr. at 256.) Plaintiff claims that she became disabled on

January 15, 2012, due to foot surgery, a bone stimulator in her leg, depression and

anxiety, bipolar disorder, rod and pins in her left elbow, pins in her right shoulder,

back problems, gout in the left foot, borderline diabetes, arthritis, and high blood

pressure. (Tr. at 59-72, 189.)

      The Social Security Administration has established a five-step sequential

evaluation process for determining whether an individual is disabled and thus eligible

for DIB or SSI. See 20 C.F.R. §§ 404.1520, 416.920; see also Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). The evaluator will follow the steps in order until

making a finding of either disabled or not disabled; if no finding is made, the analysis

will proceed to the next step. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The

first step requires the evaluator to determine whether the plaintiff is engaged in

substantial gainful activity (“SGA”).          See 20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i). If the plaintiff is not engaged in SGA, the evaluator moves on to

the next step.

      The second step requires the evaluator to consider the combined severity of

the plaintiff’s medically determinable physical and mental impairments. See 20

C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).       An individual impairment or

combination of impairments that is not classified as “severe” and does not satisfy


                                           2
        Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 3 of 21




the durational requirements set forth in 20 C.F.R. §§ 404.1509 and 416.909 will

result in a finding of not disabled.           See 20 C.F.R. §§ 404.1520(a)(4)(ii),

416.920(a)(4)(ii). The decision depends on the medical evidence contained in the

record. See Hart v. Finch, 440 F.2d 1340, 1341 (5th Cir. 1971) (concluding that

“substantial medical evidence in the record” adequately supported the finding that

plaintiff was not disabled).

      Similarly, the third step requires the evaluator to consider whether the

plaintiff’s impairment or combination of impairments meets or is medically equal to

the criteria of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the criteria of a listed

impairment and the durational requirements set forth in 20 C.F.R. §§ 404.1509 and

416.909 are satisfied, the evaluator will make a finding of disabled. 20 C.F.R. §§

404.1520(a)(4)(iii), 416.920(a)(4)(iii).

      If the plaintiff’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluator must determine the plaintiff’s

residual functional capacity (“RFC”) before proceeding to the fourth step. See 20

C.F.R. §§ 404.1520(e), 416.920(e). The fourth step requires the evaluator to

determine whether the plaintiff has the RFC to perform the requirements of his past

relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the


                                           3
           Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 4 of 21




plaintiff’s impairment or combination of impairments does not prevent her from

performing her past relevant work, the evaluator will make a finding of not disabled.

See id.

          The fifth and final step requires the evaluator to consider the plaintiff’s RFC,

age, education, and work experience in order to determine whether the plaintiff can

make an adjustment to other work.                 See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the plaintiff can perform other work, the evaluator will find her

not disabled. Id.; see also 20 C.F.R. §§ 404.1520(g), 416.920(g). If the plaintiff

cannot perform other work, the evaluator will find her disabled. 20 C.F.R. §§

404.1520(a)(4)(v), 404.1520(g), 416.920(a)(4)(v), 416.920(g).

          Applying the sequential evaluation process, the ALJ first found that Plaintiff

met the insured status requirements of the Social Security Act through September

30, 2014. (Tr. at 13.) The ALJ further determined that Plaintiff has not engaged in

SGA since January 15, 2012, the alleged onset date of her disability. (Id.) According

to the ALJ, Plaintiff’s bipolar disorder, depression disorder, anxiety disorder,

disorder of major joints, degenerative disc disease, and obesity were considered

severe impairments. (Id.) However, the ALJ found that these impairments neither

meet nor medically equal any of the listed impairments in 20 C.F.R. Part 404,




                                              4
        Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 5 of 21




Subpart P, Appendix 1. (Tr. at 14.) The ALJ determined that Plaintiff has the

following RFC:

       To perform sedentary work as defined in 20 CFR 404.1567(a) and
       416.967(a), except she can stand or walk for three hours; sit for six hours
       with normal breaks; occasionally climb ramps, stairs, balance, kneel,
       crouch, and crawl; can never climb ladders, ropes, or scaffolds; can
       frequently stoop; can occasionally reach forward with the right upper
       extremity but never reach above shoulder level with the right upper
       extremity; can frequently reach forward and overhead with the left
       upper extremity; must avoid concentrated exposure to extreme cold,
       extreme heat, wetness and humidity; and must avoid all exposure to
       hazards like machinery and unprotected heights. She can perform
       simple tasks; maintain attention, concentration and pace for two-hour
       increments in an eight-hour workday; have occasional interaction with
       co-workers, supervisors, and the general public; whose new work
       assignments are gradually introduced; and will miss one to two days of
       work per month.

(Tr. at 17.)

       Next, the ALJ obtained the testimony of a Vocational Expert (“VE”) and

determined at step four of the sequential evaluation process that Plaintiff could not

return to her past relevant work as a certified nursing assistant because this work

requires the performance of work-related activities precluded by Plaintiff’s RFC.

(Tr. at 28.) The ALJ concluded by stating that Plaintiff has not been under a

“disability,” as defined in the Social Security Act from the alleged onset date

through the date of the decision. (Tr. at 29.)




                                           5
        Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 6 of 21




II.   Standard of Review

      This Court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of its review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and (2) whether the correct legal standards were applied. See Stone

v. Comm’r of Soc. Sec., 544 F. App’x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). This Court gives

deference to the factual findings of the Commissioner, provided those findings are

supported by substantial evidence, but applies close scrutiny to the legal conclusions.

See Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      Nonetheless, this Court may not decide facts, weigh evidence, or substitute

its judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). “The substantial evidence standard permits administrative decision makers

to act with considerable latitude, and ‘the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence.’” Parker v. Bowen, 793 F.2d 1177, 1181

(11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed. Mar. Comm’n, 383

U.S. 607, 620 (1966)). Indeed, even if this Court finds that the proof preponderates


                                           6
         Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 7 of 21




against the Commissioner’s decision, it must affirm if the decision is supported by

substantial evidence. Miles, 84 F.3d at 1400 (citing Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990)).

        However, no decision is automatic, for “despite th[e] deferential standard [for

review of claims], it is imperative that th[is] Court scrutinize the record in its entirety

to determine the reasonableness of the decision reached.” Bridges v. Bowen, 815 F.2d

622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881, 883 (11th Cir.

1984)). Moreover, failure to apply the correct legal standards is grounds for reversal.

See Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984).

III.    Discussion

        Long argues that the ALJ’s decision should be reversed and remanded for two

reasons: (1) the ALJ erred in assigning little weight to the opinion of Dr. Peggy

Thornton, a consultative psychologist; and (2) the ALJ erred in evaluating her daily

activities and subjective complaints of pain.

   A.         Weight to Consultative Psychologist’s Opinion

        The ALJ must articulate the weight given to different medical opinions in the

record and the reasons therefore. See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

1179 (11th Cir. 2011). The weight afforded to a medical opinion regarding the nature

and severity of a claimant’s impairments depends, among other things, upon the


                                            7
        Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 8 of 21




examining and treating relationship the medical source had with the claimant, the

evidence the medical source presents to support the opinion, how consistent the

opinion is with the record as a whole, and the specialty of the medical source. See 20

C.F.R. §§ 404.1527(d), 416.927(d).

      Within the classification of acceptable medical sources are the following

different types of sources that are entitled to different weights of opinion: 1) a

treating source, or a primary physician, which is defined in the regulations as “your

physician, psychologist, or other acceptable medical source who provides you, or has

provided you, with medical treatment or evaluation and who has, or has had, an

ongoing treatment relationship with you;” 2) a non-treating source, or a consulting

physician, which is defined as “a physician, psychologist, or other acceptable

medical source who has examined you but does not have, or did not have, an ongoing

treatment relationship with you;” and 3) a non-examining source, which is “a

physician, psychologist, or other acceptable medical source who has not examined

you but provides a medical or other opinion in your case . . . includ[ing] State agency

medical and psychological consultants . . . .” 20 C.F.R. § 404.1502.

      The opinions of a one-time examiner or of a non-examining source are not

entitled to the initial deference afforded to a physician who has an ongoing treating

relationship with a plaintiff. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987).


                                           8
        Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 9 of 21




Still, medical consultants or medical experts are highly qualified medical specialists

who are experts in the Social Security disability programs, and their opinions may be

entitled to great weight if the evidence supports their opinions. See 20 C.F.R. §

404.1527(e)(2)(iii), 416.927(e)(2)(iii); SSR 96-6p. In short, an ALJ “may reject the

opinion of any physician when the evidence supports a contrary conclusion.”

McCloud v. Barnhart, 166 F. App’x 410, 418–19 (11th Cir. 2006) (citing Bloodsworth

v. Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983)).

      The Court must also be aware of the fact that opinions such as whether a

claimant is disabled, the claimant’s RFC, and the application of vocational factors

“are not medical opinions, . . . but are, instead, opinions on issues reserved to the

Commissioner because they are administrative findings that are dispositive of a case;

i.e., that would direct the determination or decision of disability.” 20 C.F.R. §§

404.1527(e), 416.927(d). The Court is interested in the doctors’ evaluations of the

claimant’s “condition and the medical consequences thereof, not their opinions of

the legal consequences of his [or her] condition.” Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997). Such statements by a physician are relevant to the ALJ’s

findings, but they are not determinative, as it is the ALJ who bears the responsibility

for assessing a claimant’s RFC. See, e.g., 20 C.F.R. § 404.1546(c).




                                           9
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 10 of 21




      Dr. Thornton, a licensed psychologist at Auburn-Opelika Psychology Clinic,

conducted a psychological evaluation of Plaintiff on two separate occasions – once in

2012 and again in 2015. (Tr. at 410, 690.) Dr. Thornton first saw Plaintiff on

September 26, 2012. (Tr. at 410.) When evaluating Plaintiff’s mental status, Dr.

Thornton observed that she was on time to her appointment, neatly dressed, “quite

tearful”, overweight, and fully oriented as to person, place, situation, and time. (Id.)

She also stated Plaintiff’s speech was normal and her thought processes were logical,

but her affect range was restricted and her mood was depressed. (Id.)

      When evaluating Plaintiff’s cognitive functioning, Dr. Thornton noted she

successfully added serial fours to one without difficulty, completed two of three

multiplication problems, and two-of-two word problems.            (Tr. at 411.)     She

successfully abstracted similarities and one of two proverbs. (Id.) Her judgment was

accurate, and she knew who current presidents were, but she did not know the

correct number of weeks in the year. (Id.) Plaintiff’s long-term memory was intact,

and she was able to recall four digits forward and three backward and remember three

of three objects after about five minutes. (Id.) However, Dr. Thornton noted that

Plaintiff’s short-term memory was mildly impaired. (Id.)

      Dr. Thornton concluded at the end of the 2012 appointment that Plaintiff

could manage benefits, if they were awarded, and she would be able to make


                                          10
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 11 of 21




appropriate work decisions. (Tr at 411.) She diagnosed Plaintiff with Major

Depressive Disorder, Mild, Recurrent and an Estimated Low Average Range of

Intellectual Functioning. (Id.)

      Dr. Thornton conducted another consultative psychological evaluation on

June 24, 2015. (Tr. at 690.) Once again, she stated that Plaintiff was on time to her

appointment, neatly dressed and groomed, her speech was normal and thought

processes logical, and she was fully oriented as to person, place, situation, and time.

(Id.) She also noted again that Plaintiff’s affect range was restricted, and her mood

was depressed. (Tr. at 691.)

      When evaluating Plaintiff’s cognitive functioning in 2015, Dr. Thornton noted

she was able to add serial fours to one without difficulty, successfully calculate two

of three multiplication problems and two-of-two word problems. (Tr. at 691.)

Plaintiff’s abstractions of similarities and proverbs were both accurate. (Id.) Her

judgment and memory were both accurate and intact. (Id.) She knew who the

president and former president were, but she did not know the number of weeks in a

year. (Id.)

      Dr. Thornton concluded at the end of the 2015 appointment that Plaintiff

would be able to manage benefits if they were awarded, but she would not be able to

make appropriate work decisions. (Tr. at 691.) She diagnosed Plaintiff with Major


                                          11
        Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 12 of 21




Depressive Disorder and an Estimated Average Range of Intellectual Functioning.

(Id.)

        The ALJ gave partial weight to Dr. Thornton’s findings in 2012 that Plaintiff

was able to make appropriate work decisions. (Tr. at 26.) The ALJ noted that 2015

examination findings from Plaintiff’s treating nurse practitioner, Charlotte Bishop,

supported Dr. Thornton’s 2012 opinion. (Tr. at 26, 529, 541.) Ms. Bishop’s

psychiatric examination showed Plaintiff was anxious and depressed, with

compulsive behavior and mood swings. (Tr. at 529.) However, Ms. Bishop

commented that Plaintiff’s two sons were causing her much pain and suffering

because they would not work, kept coming back home, and talked back to her. (Id.)

Since her increased symptoms were tied to situational stressors, this evidence

undermined Plaintiff’s allegations of disabling symptoms. See Jones v. Comm’r of

Soc. Sec., 181 F. App’x 767, 771 (11th Cir. 2006) (evidence that mental difficulties

were “situational” and tied to financial and family stress support finding of no severe

mental impairment). The ALJ also discussed that, at Ms. Bishop’s examination,

Plaintiff appeared fully oriented, with appropriate behavior, sufficient fund of

knowledge, no hallucinations or suicidal ideations, and normal insight, judgment,

attention span, and concentration. (Tr. at 26, 530.) However, the ALJ actually gave




                                          12
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 13 of 21




Plaintiff the benefit of the doubt and found that the longitudinal medical evidence

supported more mental limitations than Dr. Thornton found in 2012. (Tr. at 411.)

      The ALJ gave little weight to Dr. Thornton’s conflicting findings in 2015 that

Plaintiff was not able to make appropriate work decisions. (Tr. at 26, 691.) The ALJ

noted that Dr. Thornton’s 2015 findings were not adequately supported and were

inconsistent with her own prior findings, the longitudinal medical evidence, and

Plaintiff’s own report of daily activities. (Id.) See 20 C.F.R. §§ 404.1527(c)(3),

416.827(c)(3) (supportability).

      Indeed, Dr. Thornton’s psychological evaluations in 2012 and 2015 produced

consistent findings but led her to reach contrary conclusions. (Tr. at 410, 690.)

According to Dr. Thornton, Plaintiff was on time to her appointment and neatly

dressed, she spoke normally, her thought processes were normal, and she was fully

oriented as to person, place, situation, and time on both occasions. (Id.) In both

reports, she is stated to have a restricted affect range and depressed mood. (Tr. at

411, 691.) Her cognitive functioning also produced comparable results in

calculations, abstractions, judgment, general information, and memory. (Id.) In fact,

in 2015 Dr. Thornton reached a diagnosis of an Estimated Average Range of

Intellectual Functioning, whereas she had previously concluded in 2012 that Plaintiff

had an Estimated Low Average Range of Intellectual Functioning. (Id.) Even


                                         13
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 14 of 21




though Plaintiff’s Estimated Average Range of Intellectual Functioning improved

from 2012 to 2015, Dr. Thornton opined that Plaintiff was now unable to make

appropriate work decisions. (Tr. at 691.) Dr. Thornton provided no explanation for

the change in determination that Plaintiff was, in 2015, unable to make appropriate

work decisions even though her intellectual functioning had improved. (Id.) There

is no indication of a decline in functioning on either of Dr. Thornton’s reports that

warrant changing her conclusion in judgment from “would be able to make

appropriate work decisions” in 2012 to “would not be able to make appropriate work

decisions” in 2015. Therefore, the ALJ properly concluded that Dr. Thornton’s

2015 findings were not properly supported by her own previous determinations.

      The ALJ also stated that Dr. Thornton’s 2015 findings were inconsistent with

other longitudinal medical evidence. (Tr. at 26.) See 20 C.F.R. §§ 404.1527(c)(4),

416.927(c)(4). Plaintiff visited the Quality of Life Clinic several times, with her first

visit on August 17, 2012, and her last visit on May 3, 2017. (Tr. at 430-97, 514-676,

705-71.) The reasons for these visits varied and were not always for a psychological

evaluation. (Id.) The psychiatric examinations at Quality of Life generally showed

Plaintiff had an appropriate mood and affect, and she typically displayed good

concentration, judgment and insight, and had no memory loss. (Tr. 26, 432, 443,

456, 529, 533, 538, 541, 547, 550, 556, 580, 585, 589, 592, 594, 596, 598, 601, 604,


                                           14
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 15 of 21




606, 608, 611, 614, 616, 718, 739, 746-47, 754, 768.) Plaintiff reported stress,

depression, and anxiety when she encountered situational stressors. For example,

when Plaintiff dealt with two of her children that wouldn’t work and kept coming

back home, she reported feeling anxious, had inappropriate mood and affect, and

exhibited signs of depression, compulsive behavior, and mood swings. (Tr. at 529.)

      One of Plaintiff’s visits to the Quality of Life Clinic occurred on September

17, 2015 – about three months after her second visit with Dr. Thornton. (Tr. at 757.)

During this visit, the clinic reached the conclusion that Plaintiff’s psychiatric

orientation was normal – she was oriented to time, place, person, and situation, with

normal insight and judgment. (Tr. at 762.) Later, on June 21, 2016 and October 12,

2016, Plaintiff’s neurological and psychiatric evaluations were determined to be

completely normal in terms of memory and orientation. (Tr. at 725, 732.) The

Quality of Life records show no significant changes to Plaintiff’s psychiatric

evaluations that would support Dr. Thornton’s change in judgment that occurred

from 2012 to 2015.

      Further, the ALJ concluded that Dr. Thornton’s 2015 findings were

inconsistent with Plaintiff’s reports of daily activities. (Tr. at 26-27, 691.) At the

2015 visit with Dr. Thornton, Plaintiff stated that her daily activities included

laundry, making beds, cooking (with help), and paying the family bills. (Tr. at 690.)


                                          15
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 16 of 21




She also drove and managed most of her self-care tasks on her own. (Id.) However,

Dr. Thornton opined that Plaintiff was “unable to work due to a combination of her

depression and physical issues.” (Tr. at 691.) Dr. Thornton’s opinion that Plaintiff

was unable to work due to physical issues contradicts Plaintiff’s report of her daily

activities. See T.R.C. ex rel. Boyd v. Commr. Soc. Sec. Admin., 553 F. App’x 914, 917

(11th Cir. 2014) (citing Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (holding

that the ALJ is free to reject the opinion of any physician when the evidence supports

a contrary conclusion)). Therefore, the ALJ was reasonable to assign little weight to

Dr. Thornton’s findings because Plaintiff’s reports of daily activities supported a

different conclusion than Dr. Thornton reached in 2015.

      Substantial evidence supports the ALJ’s assigning little weight to Dr.

Thornton’s 2015 findings. The ALJ’s conclusion was adequately supported by

evidence in the record. Dr. Thornton’s 2015 determinations were inconsistent with

her own previous findings, longitudinal medical evidence, and Plaintiff’s reports of

daily activities. Therefore, the ALJ did not substitute her own opinion for that of a

medical expert when determining Plaintiff’s RFC.           Rather, she weighed the

conflicting evidence and made the proper findings that are reserved for the

Commissioner. See 20 C.F.R. § 416.927(d)(2) (“While the Commissioner will

consider opinions from medical sources, the final responsibility for deciding the issue


                                          16
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 17 of 21




of a claimant’s RFC is reserved to the Commissioner”). In order to resolve

conflicting medical evidence, the ALJ appropriately decided to give differing weights

to Dr. Thornton’s findings. See 20 C.F.R. § 416.927(d)(2). The ALJ cited proper

reasons supported by substantial evidence for partially crediting Dr. Thornton’s

2012 opinion but not her 2015 opinion.

      B.     Credibility Determination

      A claimant’s subjective complaints alone are insufficient to establish

disability. See 20 C.F.R. §§ 404.1529(a), 416.929(a); Edwards v. Sullivan, 937 F.2d

580, 584 (11th Cir. 1991). A claimant has the burden of providing sufficient evidence

to support her allegations of disabling pain or other symptoms. See 42 U.S.C. §

423(d)(5)(A); 20 C.F.R. §§ 404.1512(a)-(c), 404.1529(a), 416.912(a)-(c), 416.929(a).

When a claimant attempts to prove disability based on her subjective complaints, she

must provide evidence of an underlying medical condition and either objective

medical evidence confirming the severity of her alleged symptoms or evidence

establishing that her medical condition could be reasonably expected to give rise to

her alleged symptoms. See 20 C.F.R. §§ 404.1529(a), (b); 416.929(a), (b); Social

Security Ruling (“SSR”) 16-3p; Wilson v. Barnhart, 284 F.3d 1219, 1225-26 (11th

Cir. 2002). If the objective medical evidence does not confirm the severity of the

claimant’s alleged symptoms but the claimant establishes she has an impairment that


                                         17
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 18 of 21




could reasonably be expected to produce her alleged symptoms, the ALJ must

evaluate the intensity and persistence of the claimant’s alleged symptoms and their

effect on the claimant’s ability to work. See 20 C.F.R. §§ 404.1529(c), (d); 416.929

(c), (d); SSR 16-3p; Wilson, 284 F.3d at 1225-26. In determining whether substantial

evidence supports an ALJ’s credibility determination, “[t]he question is not . . .

whether the ALJ could have reasonably credited [claimant’s] testimony, but whether

the ALJ was clearly wrong to discredit it.” Werner v. Comm’r of Soc. Sec., 421 F.

App’x 935, 939 (11th Cir. 2011).

      Plaintiff testified on July 24, 2017, that she could not work because of her

depression and anxiety. (Tr. at 57.) She stated that, following a car wreck with her

husband in 2009, she could no longer handle working as a CNA. (Tr. at 59.) Plaintiff

also testified that she suffers the most pain in her back and suffers from pain in her

left elbow, left hip, and her right ankle. (Tr. at 60.) She stated that she could only

stand for 10 minutes, sit for 20-25 minutes, and carry four to five pounds. (Id.)

Regarding household duties, she stated that she does not cook and tries to clean the

house while seated in an office chair. (Tr. at 61.) Plaintiff also testified that she has

attempted to commit suicide twice by taking pills. (Tr. at 63-64.)

      Substantial evidence supports the ALJ’s determination that Plaintiff’s

statements regarding the intensity, persistence, and functionally limiting effects of


                                           18
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 19 of 21




her alleged pain and other symptoms were not entirely consistent with the medical

evidence and other evidence in the record. (Tr. at 23.) The ALJ first acknowledged

that regarding Plaintiff’s anxiety and depression, the objective evidence in the record

showed that she had been in therapy and was making routine progress from August

17, 2012 to May 3, 2017 with Dave Harvey, a licensed clinical social worker. (Tr. at

430-97, 514-676, 705-71.) The ALJ also noted that Plaintiff’s depression and anxiety

were predominately related to the stressors of raising her sons at the time. (Tr. at

26, 529, 541, 550.) The record also shows that Plaintiff consistently reported to

doctors that she did not have suicidal ideation, while her testimony at her hearing

stated otherwise. (Tr. at 493, 496, 529, 541-42, 638.) The Plaintiff was also never

hospitalized for mental health problems.

      Additionally, the ALJ explained that the medical evidence of record did not

support Plaintiff’s allegations regarding the limitations caused by her physical

impairments. (Tr. at 23-24, 430-49, 516-676, 693, 695-97, 711, 718, 725, 732, 739,

746-47, 754, 768). See 20 C.F.R. §§ 404.1529(c)(2), 416.929(c)(2) (objective

medical evidence is relevant in subjective symptom evaluation). Dr. Al Vester, a

physical consultative examiner, conducted a full Medical Examination on August 10,

2015, stating that Plaintiff was only moderately limited by her injury to her right

shoulder, mildly limited by her injury to her left elbow, moderately limited by her


                                           19
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 20 of 21




problems with her right ankle, and mildly limited by her obesity. (Tr. at 703.) Dr.

Vester stated that he would not consider her significantly limited to sit. However,

he found Plaintiff was moderately limited to stand, walk, lift, and carry items,

moderately limited to handle objects with her right arm, mildly limited to hold

objects with her left arm, not limited to hear or speak, and moderately limited to

travel. (Id.) The ALJ gave great weight to Dr. Vester’s opinion because it was

consistent with the longitudinal medical evidence. (Tr. at 25, 700-04.)

       Also, in her visit with Dr. Thornton in 2012, Plaintiff stated her daily activities

included childcare, tidying and straightening their house, cooking with help from her

sons, and helping them do homework. (Tr. at 410.) She also stated that she was able

to drive and take care of her own personal hygiene, except shaving. (Id.) During her

visit with Dr. Thornton in 2015, Plaintiff reported her daily activities included

laundry, making beds, cooking (with help), paying the bills, and driving. (Tr. at 690.)

However, Plaintiff testified that she did not cook anymore, tried to clean the house

but often had to stop and rest, and that overall, she struggled doing household chores.

(Tr. at 61.) Therefore, while the ALJ agreed that the determinable impairments

could reasonably cause the alleged symptoms, it was reasonable for the ALJ to

conclude that there were several inconsistencies in Plaintiff’s reports of her ailments

in the record. (Tr. at 23.) See C.F.R. § 404.1529(c)(4) (noting that in evaluating a


                                           20
       Case 4:18-cv-01815-LSC Document 14 Filed 03/22/21 Page 21 of 21




claimant’s subjective statements, consideration is also given to any conflicts between

the claimant’s statements and the rest of the evidence).

      In sum, the ALJ articulated reasons in great detail for finding that Plaintiff’s

subjective complaints were inconsistent with the medical evidence of record.

Substantial evidence supports the ALJ’s determination to give little weight to

Plaintiff’s testimony.

IV.   Conclusion

      Upon review of the administrative record, and considering all of Plaintiff’s

arguments, the Court finds the Commissioner’s decision is supported by substantial

evidence and in accord with the applicable law. A separate order will be entered.

      DONE and ORDERED on March 22, 2021.



                                               _____________________________
                                                       L. Scott Coogler
                                                  United States District Judge
                                                                                 160704




                                          21
